Citation Nr: 0920550	
Decision Date: 06/02/09    Archive Date: 06/09/09

DOCKET NO.  08-17 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1951 to May 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2008 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, 
South Carolina.  In that decision, the RO denied service 
connection for bilateral hearing loss.  The Veteran perfected 
an appeal of this determination to the Board.

In May 2009, the Board granted the Veteran's motion to have 
his case advanced on its docket pursuant to 38 C.F.R. 
§ 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

VA is obliged to provide an examination or obtain a medical 
opinion in a claim for service connection when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service, and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  The evidence of a link 
between current disability and service must be competent.  
Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  The 
threshold for finding a link between current disability and 
service is low.  Locklear v. Nicholson, 20 Vet. App. 410 
(2006); McLendon, 20 Vet. App. at 83.  The Veteran's reports 
of a continuity of symptomatology can satisfy the requirement 
for evidence that the claimed disability may be related to 
service.  McLendon, 20 Vet. App. at 83.

In this case, Dr. Poland's September 2006 hearing examination 
report indicates that the Veteran has current bilateral 
hearing loss as defined by VA.  38 C.F.R. § 3.385.  The 
report also includes a list of potential causes of the 
Veteran's hearing loss, one of which is exposure to artillery 
while in the Army without hearing protection.
Furthermore, the Veteran stated that while serving in the 
Army, he was subjected to loud noises associated with 
military weaponry during training and that he was not told 
about, nor given, any hearing protection.  Therefore, there 
is competent evidence in the record of in-service noise 
exposure and acoustic trauma.  Given these statements and the 
low threshold for finding a possible association between a 
current disability and service, the evidence indicates that 
the Veteran's hearing loss may be associated with his 
service. 

As there is evidence of current bilateral hearing loss, in-
service noise exposure, and competent medical evidence 
indicating that the Veteran's hearing loss may be related to 
the in-service noise exposure, VA's duty to obtain an 
examination as to the etiology of the Veteran's hearing loss 
is triggered.  While Dr. Poland indicated that the in-service 
noise exposure was one of a number of possible causes of the 
Veteran's current hearing loss, he did not state whether the 
in-service noise exposure was likely a cause of the hearing 
loss, or give any indication as to the likelihood of a 
relationship between the in-service noise exposure and 
hearing loss.  Therefore, a VA examination is necessary for a 
medical opinion that clearly and specifically addresses the 
claimed relationship between the Veteran's current hearing 
loss and his in-service noise exposure.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1. Schedule the Veteran for a VA 
examination to 
determine the etiology of his current 
hearing loss.  All indicated tests and 
studies should be conducted.

The claims folder must be sent to the 
examiner for
review; consideration of such should be 
reflected in the
completed examination report or in an 
addendum.

The examiner should opine as to whether 
the Veteran's current hearing loss is at 
least as likely as not (50 percent 
probability or more) related to the 
Veteran's in-service noise exposure.  The 
examiner must provide a rationale for 
each opinion.

The examiner is advised that the Veteran 
is competent to report in-service noise 
exposure and his symptoms; and such 
reports must be considered in formulating 
any opinions.

2.  If any benefit sought on appeal 
remains denied, issue
a supplemental statement of the case.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The Veteran need take no action until 
otherwise notified. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



